FILED
                           NOT FOR PUBLICATION                                MAR 14 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


DEMBO NJIE,                                     No. 10-71019

             Petitioner,                        Agency No. A096-634-115

       v.
                                                MEMORANDUM*
ERIC H. HOLDER, JR., Attorney General,

             Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 9, 2011**
                               Seattle, Washington

Before: McKEOWN, FISHER and GOULD, Circuit Judges.

      Substantial evidence supported the IJ’s adverse credibility finding because

Njie’s testimony about the purported arrest warrant was internally contradictory

and contradicted the copy of the warrant submitted as evidence, and the

inconsistencies were not trivial. See Shrestha v. Holder, 590 F.3d 1034, 1044 (9th


        *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2010). In the absence of credible testimony or documentary evidence, the

BIA’s denial of all relief was supported by substantial evidence because Njie failed

to carry his burdens of proof to show a well-founded fear of persecution or

likelihood of torture. Consequently, we need not reach Njie’s other arguments.

      PETITION DENIED.




                                         2